Citation Nr: 1456782	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He attributes this condition to his inservice noise exposure, including aircraft engine noise while working on airfields at Bogue Field and Cherry Point.

Remand is required for compliance with VA's duty to assist the Veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A review of the Veteran's July 1979 enlistment examination reveals that he had preexisting right ear hearing loss. 38 C.F.R. § 3.385.  Specifically, the authorized audiological evaluation, conducted at that time, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
22
20
25
65
LEFT
30
20
25
25
20

In July 2010, a VA audiological examination was conducted.  Pursuant to this examination, the VA examiner provided a medical opinion that it was less likely as not that the Veteran's current hearing loss "was caused by" his military noise exposure.  

Under these circumstances, the examiner should have addressed whether the Veteran's preexisting right ear hearing loss was aggravated during his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for the appropriate examination to determine whether any current bilateral hearing loss is related to his military service.  The claims file and all electronic records must be reviewed examiner.  After a review of the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to: 

(a) whether the Veteran's preexisting right ear hearing loss underwent an increase in severity during the Veteran's period of military service from June 1980 to June 1984; and if so, whether the increase can be clearly attributed to the natural progress of this disability; and

(b) whether any degree of current left ear hearing loss is related to the Veteran's period of military service from June 1980 to June 1984, to include as due to noise exposure.

The Veteran's military occupational specialty, his statements regarding the history of inservice and post service noise exposure, the objective medical findings upon entrance into and separation from his military service, post service audiological evaluations, and any other pertinent clinical findings of record, must be taken into account.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




